Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed May 07, 2021. As filed claims 1-12 are pending. 
Priority
This application filed 11/08/2019 is a national stage entry of PCT/CN2018/093721, International Filing Date: 06/29/2018 claims foreign priority to CN201710532702.8 , filed 07/03/2017.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 3/23/2020 and 5/14/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, drawn to a crystalline form of compound of formula I in the reply filed on 5/07/2021 is acknowledged. 
Claims 8-12 are held withdrawn from consideration as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: The drawing in the specification submitted 11/08/2019, labeled Fig. 4, does not display clearly the X-ray powder diffraction spectrum and characteristic peaks.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Please furnish a drawing per 37 CFR § 1.81, delete the illustration from the specification and amend text references as necessary.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No.10,414,718. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘718 patent teach the compound of instant formula (I). See claim 12, compound listed 4th on col. 115-116 of the ‘718 patent.
Even if the product of the instant application and the compound of the ‘718 patent differ in X-ray diffraction or " crystalline form" the mere difference in physical parameter such as X-ray diffraction pattern does not offer any unexpected advantage of disclosed product with the same chemical property and biological property i.e. a mere variation in physical property which flows naturally with the changing form.
2.Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,744,109. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘718 patent teach the compound of instant formula (I). 
Even if the product of the instant application and the compound of the ‘109 patent differ in X-ray diffraction or " crystalline form" the mere difference in physical parameter such as X-ray diffraction pattern does not offer any unexpected advantage of disclosed product with the same chemical property and biological property i.e. a mere variation in physical property which flows naturally with the changing form.
 Conclusion
Claims 1-7 are rejected. Claims 8-12 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622